Citation Nr: 1821836	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-56 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).
The Veteran served as a member of the United States Air Force, with active duty service from August 1951 through April 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran requested a videoconference hearing before a Veterans Law Judge.  VA correspondence in July and August 2017 notified the Veteran that a Board hearing was scheduled for August 29, 2017.  However, the Veteran did not report for the hearing and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C. § 20.704 (d). 

In September 2017, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the AOJ to obtain outstanding records of medical treatment and confirm the Veteran's reports of experiencing an in-service stressor.  The Board additionally requested the AOJ obtain an addendum medical opinion regarding the nature and etiology of the Veteran's psychological disabilities.  A review of the evidentiary record indicates that the requested development has been completed and that the appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Since the date of the AOJ's February 2018 Supplemental Statement of the Case (SSOC), the Veteran has submitted additional private medical records.  However, in the March 2018 Appellate Brief, the Veteran, through his attorney, waived initial review of this evidence by the AOJ.   Therefore, the Board finds that appellate consideration may continue without prejudice to the Veteran.  See U.S.C. § 7105(e).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 



FINDINGS OF FACT

1.  The Veteran was present during at Bien Hoa during engagement with enemy forces while serving in Vietnam.  

2.  Resolving all doubt in favor of the Veteran, the Veteran has a PTSD diagnosis that meets the VA requirements and is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for the grant of service connection for an acquired psychiatric disorder, to include PTSD and an unspecified neurocognitive disorder, have been met.  38 U.S.C. § 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

The VCAA required notice provisions were accomplished by numerous letters, including those dated in February 2015 and October 2017, which informed the Veteran of the information and evidence not of record that is necessary to substantiate his claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Of record are the Veteran's service treatment records and post-service medical treatment records, including VA treatment records from the Denver VA Medical Center (VAMC).  See Stegall, 11 Vet. App. 268 at 271.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the electronic claims file; the Veteran has not contended otherwise.

The Veteran has additionally been afforded a VA examination and medical opinion, which addressed the Veteran's reported symptoms and etiology of his diagnosed psychiatric disabilities.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ has additionally obtained an addendum medical opinion, dated January 2018, in response to the Board's September 2017 remand.  See Stegall, 11 Vet. App. 268 at 271.  Overall, the Board finds these VA examinations and medical opinions are adequate for rating purposes and an additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  The Veteran has not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims. Moreover, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As to the first requirement, of a medical diagnosis for PTSD, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-V).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  Here, as the Veteran's claim was certified to the Board in March 2017, the amended regulation applies. 

Furthermore, with regard to an actual diagnosis of PTSD, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau, 492 F.3d at 1376-77.  

As for the second requirement, an in-service stressor, the evidence necessary to establish the occurrence of any in-service stressor varies depending upon the circumstances of the case. VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required. Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; or (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304.  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304.

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With consideration of the above described regulations governing PTSD claims, the Board finds the evidence, when considered in a light most favorable to the Veteran, warrants a finding of entitlement to service connection for PTSD. 

As to the first requirement, evidence of a current diagnosis, the Board observes that the Veteran has been diagnosed with a PTSD disability.  See e.g. November 2016 Letter from Dr. G.K; see also September 2016 Medical Opinion of Dr. L.M.  In January 2016, the Veteran underwent a neuropsychological evaluation by private physician, Dr. L.M.  Based upon the results of this examination, a review of the Veteran's medical history, and with consideration of the lay reports of the Veteran and his wife, the examiner concluded the Veteran met the diagnostic criteria for PTSD. 

The Board is aware that the VA examiners who conducted the February 2015 VA psychological examination, and authored the January 2018 addendum medical opinion, has concluded that there is insufficient evidence to confirm a diagnosis for PTSD.  Following a review of the more recent January 2018 VA addendum medical opinion, the Board observes that the VA examiner concluded he could not determine, without resorting to speculation, whether the Veteran met the DSM-5 criteria for a diagnosis of PTSD.  In particular, the VA examiner found he was unable to differentiate between the Veteran's symptoms of an unspecified neurocognitive disorder and those of PTSD.  

In this regard, the Board finds the opinion and conclusions of the January 2016 private physician to be probative.  Notably, following her examination of the Veteran and review of his medical records, Dr. L.M. concluded that the Veteran met the criteria for a clinical diagnosis for PTSD.  Moreover, Dr. L.M. opined that due to the severity of his symptoms, which included cognitive impairment, it was likely that the Veteran had been self-medicating with alcohol for many years.  Based upon this medical evaluation and opinion, the Board finds the evidence, when considered in a light most favorable to the Veteran, to warrant a finding that the Veteran has a diagnosis for PTSD, and that his symptoms of cognitive decline are a result/manifestation of his attempts at self-medicating. 

Overall, the Board finds the January 2016 psychological evaluation is entitled to more probative value than either the February 2015 or the January 2018 VA medical opinion.  The January 2016 private examiner provided a more detailed opinion as to the etiology of the Veteran's symptoms, and considered the lay reports from both the Veteran and his wife.  The resulting opinion was detailed and provided sufficient evidence to support a finding that the Veteran has a PTSD diagnosis in addition to his diagnosis for an unspecified neurocognitive disorder.

In regards to the second element, the Board finds the Veteran's lay reports of his military history sufficient to establish the occurrence of an in-service stressor. 
As noted above, VA regulations allow lay evidence to support a Veteran's claim of a stressor, without further corroborating evidence, where the Veteran is found to have "engaged in combat with the enemy." See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304.  Notably, as part of the Board's September 2017 remand, the AOJ requested further information from the Air Force Historical Research Agency, and was able to confirm the Veteran's reports of being in Vietnam during enemy fire.  See  November 2017 E-mail correspondence; see also November 2017 Administrative Decision.  

Finally, with respect to the third requirement, medical evidence of a link between current symptomatology and the claimed in-service stressor, the Board finds sufficient credible evidence which establishes this nexus.  Once again, the Board finds the January 2016 private psychological examination to be probative evidence in this regard.  During the January 2016 psychological assessment, the clinician found the Veteran's current symptoms were related to his traumatic exposures during his active duty service.

Based on the foregoing and after resolving all doubt in the Veteran's favor, the Board concludes that the probative medical evidence of record weighs in favor of finding that the Veteran has a current diagnosis of PTSD related to his conceded in-service stressor.  Therefore, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and an unspecified neurocognitive disorder is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


